DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
- 11, 12 (Seen in Figure 1) and 
- 0 (Seen in Figures 3, 4, and 6) [the Examiner believes that this was meant to be “O” and not “0”].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
- reference character “O” has been used to designate both “circumference of the inlet opening” [Specification, Page 10, Line 17] and “the circumferential at the inlet opening” [Specification, Page 10, Line29].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities:
Page 10, Lines 28-30 recite the language “With a broken line O, the circumferential at the inlet opening is indicated, which circumferential at the lower half of the figure aligns with the opposite part 5” (emphasis added). Reference number “O” had previously been designated as the “circumference of the inlet opening”. Additionally, use of “circumferential” within the sentence is unclear.
Appropriate correction is required.

Claim Objections
5.	Claims 25-40 are objected to because of the following informalities:  

Regarding Claim 25


Regarding Claims 26-40
Line 1 recites the language “A mixer device”. For purposes of clarity the claim language should be amended such that it reads –The [[A]] mixer device—

Regarding Claim 26
Line 2 recites the limitation “1,1 – 2,0 times said maximum width”. The commas should be replaced with periods so that the claim now reads –

Regarding Claim 27
Lines 3-4 recites the limitation “smaller than 1,2 times the cross sectional area”. The commas should be replaced with periods so that the claim now reads –smaller than 1.2 

Regarding Claim 35
Lines 3-4 recite the limitation “0,5 – 1,5 times the radius of the conduit”. The commas should be replaced with periods so that the claim now reads –0.5 – 1.5 times 

Regarding Claim 41
Line 1 recites the language “including a mixer device”. For purposes of clarity, the claim language should be amended such that it reads –including the [[a]] mixer device—

Regarding Claim 42
Line 1 recites the language “a combustion system”. For purposes of clarity and to maintain consistency within the claims, the claim language should be amended such that it reads –the [[a]] combustion engine system—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 25
Lines 1-2 recite the limitation “for mixing and complete or partial vaporization and/or decomposition of an additive” (emphasis added). The claimed language suggests or makes alternative but does not positively recite all of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed 
Line 2 recites the limitation "the exhaust gas flow".  There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “which mixer device”. However, line 1 previously disclosed “a mixer device”. Therefore it is unclear whether the “mixer device” of line 2 is the same mixer device as claimed in line 1 or if it is a new limitation entirely. For examination purposes, the claim limitation has been interpreted as if it read –the 
Line 4 recites the limitation “which conduit”. However, line 3 previously disclosed “a conduit”. Therefore it is unclear whether the conduit of line 4 is the same conduit as disclosed in line 3 or if it is a new limitation entirely. For examination purposes, the claim limitation has been interpreted as if it read –the 
Line 5 recites the limitation “which additive injection means”. However, line 3 previously disclosed “an additive injection means”. Therefore it is unclear whether the additive injection means of line 5 is the same additive injection means as claimed in line 3 or if it is a new limitation entirely. For examination purposes, the claim has been interpreted as if it read –the 
Line 6 recites the limitation “which widened portion”. However, Line 4 previously disclosed “a widened portion”. Therefore it is unclear whether the widened portion of line 6 is the same widened portion as rejected in Line 4 or if it is a new limitation entirely. For examination purposes, the claim has been interpreted as if it read –the 
Line 8 recites the limitation "the opposite part of the conduit" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
the 
Line 9 recites the limitation "the maximum width (W1) of the conduit" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Lines 9-10 recites the limitation "the cross sectional area of the conduit at the location of the additive injection means" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Lines 10-11 recites the limitation "the cross sectional area of the conduit adjacent the inlet opening" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Lines 9-10 recite the limitation “the cross sectional area of the conduit (2) at the location of the additive injection means (1) is smaller than 1,2 the cross sectional area of the conduit (2) adjacent the inlet opening (3)” (emphasis added). The claim limitation is indefinite as it is unclear how one cross sectional area is smaller than 1,2 another cross sectional area. For examination purposes, the claim limitation has been interpreted as if the claim read –the cross sectional area of the conduit (2) at the location of the additive injection means (1) is smaller than 1.2 times 
Lines 11-13 recite the limitation “wherein the widened portion (5) is asymmetric with respect to a horizontal plane parallel or containing the longitudinal axis of the conduit”. The claim limitation is indefinite as it is unclear the horizontal plane is parallel to. Is the horizontal plane parallel to the longitudinal axis of the conduit? For examination purposes, the claim limitation has been interpreted as if the claim read –wherein the widened portion (5) is asymmetric with respect to a horizontal plane parallel to or containing the longitudinal axis of the conduit—

Line 13 recites the limitation “an opposite part (6)”. However, line 8 previously disclosed “the opposite part (6)”. Therefore it is unclear whether the opposite part of line 13 is the same opposite part as claimed in line 8 or if it is a new limitation entirely. 
Lines 14-15 recite the limitation “the parts of the conduit (2) that are adjacent the inlet opening (3) and the outlet opening (4)”. There is insufficient antecedent basis for this limitation in the claim.
Lines 16-17 recite the limitation “the direction from the centre of the inlet opening (3) to the centre of the outlet opening (4)” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.
Line 21 recites the limitation “which cross section reduction area”. However, line 20 previously disclosed “a cross section reduction area”. Therefore it is unclear whether the cross section reduction area of line 21 is the same cross section reduction area as claimed in line 20 or if it is a new limitation entirely. For examination purposes, the claim limitation is interpreted as if it read –the 
Line 21 recites the limitation “the two areas”. There is insufficient antecedent basis for this limitation in the claim.
Line 22 recites the limitation “the circumference (O) of the conduit (2)”. There is insufficient antecedent basis for this limitation in the claim.
Lines 22-23 recite the limitation “the projection of each said concavely curved section (13a, 13b)”. There is insufficient antecedent basis for this limitation in the claim.
Line 23 recites the limitation “which cross section increasing area”. However, line 20 previously disclosed “a cross section increasing area”. Therefore it is unclear whether the cross section increasing area of line 23 is the same cross section increasing area as claimed in line 20 or if it is a new limitation the 
Line 25 recites the limitation “the projection”. However, lines 22-23 previously disclosed “the projection of each said concavely curved section (13a, 13b). Therefore it is unclear which projection is being referred to in line 25. 

Regarding Claim 26
Line 2 recites the limitation “the range of 1,1 – 2,0 times said maximum width”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 33
Lines 2-3 recite the limitation “the longitudinal extension of the second sloping section”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 35
Lines 3-4 recite the limitation “the range of 0,5 – 1,5 times the radius of the conduit”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 36
Line 3 recites the limitation “the range of 5 – 20% of the maximum width”. There is insufficient antecedent basis for this limitation in the claim.
Line 4 recites the limitation “substantially follows the shape of said opposite part” (emphasis added). The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining 

Regarding Claim 37
Line 2 recites the limitation “the range of 45 – 200”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 27-32, 34, and 38-43
Claims 27-32, 34, and 38-43 are rejected insofar as they are dependent upon a rejected base claim. 

Allowable Subject Matter
8.	Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	Claims 26-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
In the mixer device of claim 25, the inclusion of:
“a first part (7) provided with a bulge (8) with a top (9), and an opposite part (6) that is aligned with the parts of the conduit (2) that are adjacent the inlet opening (3) and the outlet opening (4), respectively, wherein the bulge (8) in a cross section through the top (9) of the .

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Perrot et al. (US 8,578,706) – Exhaust line with reagent injector
- Drost et al. (US 7,976,788) – Middle tube portion formed with a reductant injector mount
- Yashiro et al. (US 2021/0131330) – Exhaust system for engine
- Sampath (US 2018/0371978) – Mixer assembly with an injected reductant
- Muller-Haas (US 2018/0306081) – Fluid injection system
- Di Perna et al. (US 2017/0321590) – Engine exhaust system 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/K.L.S/Examiner, Art Unit 3746